Title: From James Madison to Albert Gallatin, 1 May 1802
From: Madison, James
To: Gallatin, Albert


Sir,Department of State, Washington May 1. 1802.
You will be pleased to cause a warrant to be issued in favor of John Davidson for four hundred and fifty three dollars and nine cents, to be paid out of the fund for defraying the expenses incident to the intercourse with the Mediterranean powers, he being the holder of a bill of Exchange for that sum, drawn upon me by James Leander Cathcart, the drawer to be charged with the same on the books of the Treasury. I have the honor &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). JM similarly requested Gallatin to issue warrants for expenses incurred for Barbary affairs, State Department contingencies, the relief of U.S. seamen, and carrying out the provisions of the Jay treaty, the amounts of which ranged from $100 to $30,000. Those requests omitted from this volume—available on National Archives microfilm M-40—are dated 5, 8, 11, and 13 (three letters) May, 3, 4, 15, 22, and 23 June, 7, 13, 24, 29 (two letters), and 31 July, 9, 22, and 30 Aug., and 2 Sept. 1802.


